DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control arrangement” in claim 1.
“(a control arrangement) configured to control at least some of the sub-systems to cause the system to operate in:  	a first mode of operation in which at least some of the sub-systems are substantially in phase with respect to each other to cause the first system to draw the fluid from more than one of the one-way inlets; and 	a second mode of operation in which at least some of the sub-systems are substantially in antiphase with respect to each other to increment a pressure of the fluid as the fluid moves along the sequence.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation that invokes §112(f) is indefinite under §112(b), accordingly see the corresponding §112(b) rejections below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 10-14, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s) “a control arrangement” - claim 1, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding Claim 1: Claim 1 states: “a control arrangement configured to control at least some of the sub-systems to cause the first system to operate in: 
a first mode of operation in which at least some of the sub-systems are substantially in phase with respect to each other to cause the first system to draw the fluid from more than one of the one-way inlets; and
a second mode of operation in which at least some of the sub-systems are substantially in antiphase with respect to each other to increment a pressure of the fluid as the fluid moves along the sequence,”
The specification for the instant application makes the generic statement that that “the system includes a control arrangement of the motor” (page 9 Line 1-8) and that “the described phase shifting is sufficient to change between the described modes and thereby change the pressure flow characteristics of the pumping system” (page 14 Line 1-10). However these generic statements fail to disclose the corresponding structure for the “control arrangement” (i.e. fails to disclose the necessary computer). Additionally the specification fails to identify the particular steps and procedures the inventor intends the control arrangement to perform in order for the control arrangement to be configured to control at least some of the sub-systems to cause the system to operate in the first mode of operation and the second mode of operation (i.e. fails to disclose the necessary algorithm), as recited in claim 1.
Additionally it is noted that it is not necessarily sufficient to merely repeat the claimed function in the specification or in a flowchart. The steps/procedure taken by the control arrangement (in the system) to perform the claimed function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §2163.02 & §2181(IV).
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 10-14, 16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1: claim 1 as written requires “a control arrangement configured to control at least some of the sub-systems to cause the first system to operate in: 
a first mode of operation in which at least some of the sub-systems are substantially in phase with respect to each other to cause the first system to draw the fluid from more than one of the one-way inlets; and
a second mode of operation in which at least some of the sub-systems are substantially in antiphase with respect to each other to increment a pressure of the fluid as the fluid moves along the sequence,”
However, after reviewing the specification as discussed in the office action above the specification fails to describe a control arrangement configured to (i.e. specifically programed to) control at least some of the sub-systems to place the system in the particular way as detailed in each of the “first mode of operation” and the “second mode of operation” as recited in Claim 1.
The examiner would like to know: How is the pumping arrangement able to determine if the respective positive-displacement sub-systems (e.g. Pump A, B, C, D) are in phase with one another or are anti-phase with one another? What type of control arrangement does the pumping arrangement use to make the necessary determinations to identify the current phase relationships between the various positive-displacement sub-systems and the necessary changes to the various positive-displacement sub-systems that must be made in order for the control arrangement to be configured to operate in the first mode at one time and to operate in the second mode at a later time? What are the necessary steps and/or procedures the inventor intends to be performed by the control arrangement of the pumping arrangement, such that the control arrangement is configured to make the necessary determinations to identify the current phase relationships between the various positive-displacement sub-systems and the necessary changes to the various positive-displacement sub-systems that must be made in order for the control arrangement to be configured to operate in the first mode at one time and to operate in the second mode at a later time?
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid USPN 10584696 in view of Van Bork USPN 5056036.
Regarding Claim 1: Reid USPN 10584696 discloses the limitations: A pumping arrangement (the pumping arrangement is defined by the sum of its parts) comprising: 
a first system (the first system is defined by the sum of its parts) for pumping fluid, the first system comprising:
a sequence (i.e. sequence illustrated in Figure 4) of two or more sub-systems (first sub-system = 14a,16a, second sub-system 24a, 26a; there are two positive displacement sub-systems) each being a respective positive-displacement sub-system (both of the two sub-systems are positive displacement sub-systems) and having a respective one-way inlet (first sub-system inlet 15a, second sub-system inlet 25a, Column 9 Line 26-33); 
a respective one-way flow path (31’,30’,34’) linking each adjacent two of the sub-systems (as seen in Figure 4 and Figure 7, elements 31’,30’,34’ link the first sub-system and the second sub-system, Column 9 Line 42-65); and a one-way outlet (27b on the right hand side of Figure 4) from a last of the sub-systems (i.e. from the second sub-system 24a, 26a as seen in Figure 4 and Figure 8, 27b on the right hand side of Figure 4 allows the fluid to be discharged from the second sub-system); 
a control arrangement (4,5,5’,7,7’) configured to control at least some of the sub-systems (i.e. the piston heads for both of the sub-systems are controlled by the control arrangement, Column 9 Line 7-33, Column 7 Line 58-Column 8 Line 3, Column 8 Line 54-Column 9 Line 6) to cause the first system to operate in:  
a first mode of operation (i.e. “parallel mode p” of operation) in which at least some of the sub-systems (i.e. both the first and second sub-systems) are substantially in phase with respect to each other (as shown in Figures 5 and 6 pistons 14a (of the first sub system), 24a (of the second sub system) are actuated in phase with each other, Column 7 Line 28-31) to cause the first system to draw the fluid from more than one of the one-way inlets (as shown in Figure 4 and Figure 6 the fluid is drawn through both inlet 15a (i.e. first sub-system inlet 15a) and 25a (i.e. second sub-system inlet 25a), Column 10 Line 11-25); and 
a second mode of operation (i.e. “serial mode s” of operation) in which at least some of the positive-displacement sub-systems (i.e. both the first and second sub-systems) are substantially in antiphase with respect to each other (as shown in Figures 7 and 8, pistons 14a,24a are actuated out of phase with each other, so that as piston 14a moves to the right 24a moves to the left and vice versa, Column 7 Line 32-35) to increment a pressure of the fluid as the fluid moves along the sequence (the system of Reid produces a higher pressure in the “serial mode s” than it does in the “parallel mode p”, thus it increments a pressure of the fluid pumped to a level higher than what is achieved in the “parallel mode p”, Column 6 Line 42-65, Column 7 Line 63-Column 8 Line 3, Column 10 Line 11-25). Reid USPN 10584696 is silent regarding the limitations: wherein at least one of the positive-displacement sub-systems has a variable stroke length. 
However Van Bork USPN 5056036 does disclose the limitations: a positive displacement sub-system (Figure 5) having a controller 28, a sensor 13, a hydraulic reservoir 44, an intermediate chamber 14, a pumping chamber 15, a valves 39,38 between the hydraulic reservoir and the intermediate chamber (Figure 5), a one way inlet 37 and a one way outlet 19, wherein the positive-displacement sub-system has a variable stroke length (controller 28 controls operation of the valves based on the signal from the sensor 13 to reduce the effective stroke length of piston 11 to regulate the quantity of fluid delivered from pumping chamber 15, Column 4 Line 16-39, Column 2 Line 45-Column 3 Line 65). 
Hence it would have been obvious to one of ordinary skill in the art to modify the system and pistons 12,22 in each of the sub-systems of Reid USPN 10584696 with the computer 28,29 and stroke length sensor 13 of Van Bork USPN 5056036 in order to meter a desired quantity of fluid pumped from each respective positive displacement sub-system based on the distance the piston has traveled (Column 3 Line 43-59, Column 4 Line 35-39, Abstract).
Further Regarding Claim 1: regarding the limitations: a ratio of a stroke length of at least one of the positive-displacement sub-systems to a stroke length of another of the positive-displacement sub-systems downstream of the at least one of the sub-systems is lower for the first mode than the ratio is for the second mode (the structure of the system in the prior art of combination of Reid as modified by Van Bork would be capable of being operated such that “a ratio of a stroke length of at least one of the positive-displacement sub-systems to a stroke length of another of the positive-displacement sub-systems downstream of the at least one of the sub-systems is lower for the first mode than the ratio is for the second mode”, thus the system in the prior art of combination of Reid as modified by Van Bork is able to be operated such that “a ratio of a stroke length of at least one of the positive-displacement sub-systems to a stroke length of another of the positive-displacement sub-systems downstream of the at least one of the sub-systems is lower for the first mode than the ratio is for the second mode” within the same confines as the instant application, also see MPEP §2114, and §2173.05(g)).
Furthermore, or in the alternate, Reid USPN 10584696 as modified by Van Bork USPN 5056036 discloses the claimed limitations except for: “a ratio of a stroke length of at least one of the sub-systems to a stroke length of another of the sub-systems downstream of the at least one of the sub-systems is lower for the first mode than the ratio is for the second mode.”. It would have been obvious to reduce a stroke length of the upstream one of the sub-systems relative to the stroke length of the downstream one of the sub-systems in the first mode, such that --a ratio of a stroke length of at least one of the sub-systems to a stroke length of another of the sub-systems downstream of the at least one of the sub-systems is lower for the first mode than the ratio is for the second mode--, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of Reid USPN 10584696 as modified by Van Bork USPN 5056036 would appear to function similarly to the instant application given the claimed relative sizing of the stroke length of the upstream one of the sub-systems relative to the stroke length of the downstream one of the sub-systems in the first mode; and the modification would not appear to affect the operation fo the prior art device. Furthermore, applicant appears to have placed no criticality on the ratio of “ratio of a stroke length of at least one of the sub-systems to a stroke length of another of the sub-systems downstream of the at least one of the sub-systems” such that “(the ratio) is lower for the first mode than the ratio is for the second mode”, as noted by the lack of any discussion of unexpected results tied to either a particular ratio contemplated by the inventor in the first mode and/or a particular ratio contemplated by the inventor in the second mode, such that (the ratio) is lower for the first mode than the ratio is for the second mode as claimed.
Regarding Claim 2: Reid USPN 10584696 does disclose the limitations: wherein in the first mode of operation (i.e. “parallel mode p” of operation) all of the sub-systems (i.e. both the first and second sub-systems) are substantially in phase with respect to each other (as shown in Figures 5 and 6 pistons 14a,24a are actuated in phase with each other, Column 7 Line 28-31).
Regarding Claim 3: Reid USPN 10584696 does disclose the limitations: wherein in the second mode of operation (i.e. “serial mode s” of operation) the sub-systems of each adjacent two of the sub-systems (i.e. both the first and second sub-systems) are substantially in antiphase with respect to each other (as shown in Figures 7 and 8, pistons 14a,24a are actuated out of phase with each other, so that as piston 14a moves to the right 24a moves to the left and vice versa, Column 7 Line 32-35) to increment the pressure through each of the sub-systems (the system of Reid produces a higher pressure in the “serial mode s” than it does in the “parallel mode p”, thus it increments a pressure of the fluid pumped to a level higher than what is achieved in the “parallel mode p”, Column 6 Line 42-65, Column 7 Line 63-Column 8 Line 3, also both of the sub-systems are used to raise the pressure of the fluid, Column 12 Line 52).
Regarding Claim 10: Reid USPN 10584696 does disclose the limitations: wherein the control arrangement is configurable to cause the first system to respond to feedback to deliver a target pressure when the first system is in at least one of the first mode of operation or the second mode of operation (Column 10 Line 11-25, the system is able to respond to feedback from sensor 32 to automatically change the mode of operation).
Regarding Claim 11: Reid USPN 10584696 does disclose the limitations: wherein the control arrangement is configurable to cause the first system to respond to feedback (i.e. feedback from sensor 32, Column 10 Line 11-25) to deliver a target flow rate (the system of Reid is able deliver the target flow rates disclosed in the parallel mode p - 380 lpm and the target flow rate in the serial mode s - 190 lpm, Column 12 Line 34-53; the control means 4 uses the information from sensor 32 to control the operation mode and in turn deliver the target flow rates defined by the various operation modes) when the first system is in at least one of the first mode of operation or the second mode of operation (the system of Reid is able deliver the target flow rates disclosed in the parallel mode p - 380 lpm and the target flow rate in the serial mode s - 190 lpm, Column 12 Line 34-53).
Regarding Claim 12: Reid USPN 10584696 does disclose the limitations: wherein the control arrangement is configurable to cause the first system to respond to feedback (i.e. feedback from sensor 32, Column 10 Line 11-25), to maximize a delivery of the first system whilst maintaining one or more parameters of the first system within one or more respective limits (i.e. the system of Reid is able to achieve the target flow rate in the parallel mode p - 380 lpm while maintaining pressure of the system at about 220 bar, and the system of Reid is able to achieve the target flow rate in the serial mode s - 190 lpm of the system at about 400 bar, Column 12 Line 34-53), when the first system is in at least one of the first mode of operation or the second mode of operation (i.e. when in the parallel mode p or the serial mode s, Column 12 Line 34-53).
Regarding Claim 13: Reid USPN 10584696 does disclose the limitations: wherein the control arrangement is configurable to cause the first system to respond to feedback (i.e. feedback from sensor 32, Column 10 Line 11-25) to transition from the first mode of operation to the second mode of operation (Column 10 Line 11-25).
Regarding Claim 14: Reid USPN 10584696 does disclose the limitations: wherein the control arrangement is configurable to cause the first system to respond to feedback (i.e. feedback from sensor 32, Column 10 Line 11-25) to equalize at least one parameter of at least one of the sub-systems (i.e. equalize pressure delivered by the first sub-system 14a,16a; when operating in the parallel mode the pressures inherently equalize as the pumps are operating in parallel) with a corresponding parameter of at least one other of the sub-systems (with pressure delivered by the second sub-system 24a, 26a, in the parallel mode p, the pressures of the two sub-systems are equalized by the hydraulic arrangement of the two pumps).
Regarding Claim 16: Reid USPN 10584696 does disclose the limitations: 
a second system (the second system is defined by the sum of its parts), comprising: 
a sequence (i.e. sequence illustrated in Figure 4) of two or more second-system sub-systems (first second-system sub-system = 14b,16b, second second-system sub-system = 24b,26b) each being a positive-displacement sub-system (both of the two second-system sub-systems are positive displacement sub-systems) and having a respective second-system one-way inlet (first second-system sub-system inlet 15b, second second-system sub-system inlet 25b, Column 9 Line 26-33, also see Figures 4-8);
a respective second-system one-way flow path (31,30,34) linking each adjacent two of the second-system sub-systems (as seen in Figure 4 & Figure 8, elements 31,30,34 link the first second-system sub-system and the second second-system sub-system, Column 9 Line 42-65); and 
a second-system one-way outlet (27b on the left hand side of Figure 4) from a last of the second-system sub-systems (i.e. from the second second-system sub-system 24b, 26b as seen in Figure 4 and Figure 7, 27b on the left hand side of Figure 4 allows the fluid to be discharged from the second second-system sub-system); 
wherein the pumping arrangement comprises pumps (= first pump module which uses piston 10 and has piston heads 14a,14b; and second pump module which uses piston 20 and has piston heads 24a,24b), each of which comprising: 
a respective sub-system of the first system (the first pump module has first sub-system = 14a,16a ; the second pump module has second sub-system 24a, 26a); 
a respective second-system sub-system (the first pump module has first second-system sub-system = 14b,16b ; the second pump module has second second-system sub-system = 24b,26b); and 
a respective drive arrangement (the first pump module has a drive arrangement including valve 5, and hydraulic piston chambers 18a,18b ; the second pump module has a drive arrangement including valve 5’ and hydraulic piston chambers 28a,28b) for driving the respective sub-systems in antiphase to each other (i.e. the drive system of each of the pump modules is able to drive the respective sub-system of the first system in antiphase with the respective second-system sub-system of the same pump module, meaning that as piston head 14a moves to the right, piston head 14b moves in the opposite direction (e.g. to the left) and the movement of piston head 14b is antiphase to the movement of piston head 14a; this same fact pattern applies to movement of piston head 24a and piston head 24b); 
wherein the first mode of operation (i.e. “parallel mode p” of operation) is a mode in which at least some of the second-system sub-systems (i.e. both the first and second second-system sub-systems) are substantially in phase with respect to each other (as shown in Figures 5 and 6 pistons 14b (of the first second-system sub system), 24b (of the second second-system sub system) are actuated in phase with each other, Column 7 Line 28-31) to cause the second system to draw the fluid from more than one of the second-system one-way inlets of the second system (as shown in Figure 4 and Figure 5 the fluid is drawn through both inlet 15b (i.e. first second-system sub-system inlet 15b) and 25b (i.e. second second-system sub-system inlet 25b), Column 10 Line 11-25); and 
wherein the second mode of operation (i.e. “serial mode s” of operation) is a mode in which at least some of the second-system sub-systems (i.e. both the first and second second-system sub-systems) are substantially in antiphase with respect to each other (as shown in Figures 7 and 8, pistons 14b,24b are actuated out of phase with each other, so that as piston 14b moves to the right 24b moves to the left and vice versa, Column 7 Line 32-35) to increment a pressure of the fluid as the fluid moves along the sequence of second-system sub-systems (the system of Reid produces a higher pressure in the “serial mode s” than it does in the “parallel mode p”, thus it increments a pressure of the fluid pumped to a level higher than what is achieved in the “parallel mode p”, Column 6 Line 42-65, Column 7 Line 63-Column 8 Line 3, Column 10 Line 11-25).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid USPN 10584696 in view of Van Bork USPN 5056036 as applied to claim 16 above, and further in view of Karasawa USPN 6139288.
Regarding Claim 21: Reid USPN 10584696 as modified by Van Bork USPN 5056036 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 16. Reid USPN 10584696 is silent regarding the limitations: wherein each respective pump, of the pumps, includes: a screw; a nut engaged with the screw; and a drive for rotationally driving the nut. 
Additionally, it is noted that the drive arrangement of Reid USPN 10584696 uses hydraulic pressure to drive each of the pumps (Column 8 Line 25-59). Karasawa USPN 6139288 is directed to a disclosure aimed at reducing the size and energy required by a hydraulic driven pump system, by using an electric motor to drive the plungers (Column 1 Line 29-42, Column 2 Line 1-22, Column 2 Line 38-Column 3 Line 4).
However Karasawa USPN 6139288 does disclose the limitations: a pump (1, Figure 1, Column 2 Line 40-56), wherein the pump 1 includes: a screw (8, Column 2 Line 50-65); a nut 6 engaged with the screw (Column 2 Line 40-56); and a drive (4,5, Column 2 Line 40-65) for rotationally driving the nut (Figure 1, Column 2 Line 40-65). 
Hence it would have been obvious to one of ordinary skill in the art to modify the hydraulic drive arrangement for each of the pumps of Reid USPN 10584696 with the electric motor 2, rotation shaft 5, nuts 6, balls 7, and thrust transmission shaft 8 of Karasawa USPN 6139288 in order to provide a high pressure pump, by which it is possible to attain the effects of energy-saving and space-saving and to provide accurate pressure and high reliability operation in the generation of pressurized fluid (Column 2 Line 1-28).



Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention. 
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. 
Applicant traverses the §112(f) & §112(b) rejection of the “control arrangement” language now recited in independent claim 1, by arguing that “Electric motors and hydraulic intensifiers and control arrangements therefor are well known technologies familiar to one of ordinary skill in the art.” And with the present disclosure one of ordinary skill would be could implement those modes of operation without difficulty, without the need for inventive input and without further instruction from the patent specification.
--Arguments not persuasive.  The issue at hand is that the language “control arrangement” and the function modifying it, however the specification fails to provide an adequate disclosure of what particular structure the inventor intends to correspond to the claimed “control arrangement”. Furthermore, it has been held that: 
"If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP §2181 II
And 
(Disclosure that an invention "may be controlled by known differential pressure, valving and control equipment" was not a disclosure of any structure corresponding to the claimed "control means for operating [a] valving " and the claim was held indefinite). See also Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1376, 58 USPQ2d 1801, 1806 (Fed. Cir. 2001); Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106, 1115-18, 63 USPQ2d 1725, 1731-34 (Fed. Cir. 2002). See MPEP §2181 II A
	Therefore, since the specification fails to point out the corresponding structure of the “control arrangement” and how the corresponding structure for performing the recited function (to control at least some of the sub-systems to cause the first system to operate in: a first mode of operation … ; and a second mode of operation …”) as claimed (e.g., the computer and the algorithm that is intended to be used by the inventor), Applicants arguments are not found persuasive.--

	Page 9 ¶6-Page 10 ¶4: Applicant traverses the §112(f), §112(b), & §112(a) written description rejection, stating that the written description in the instant application would enable any person skilled in the art to which it pertains, to make and use the same.
	--Arguments not persuasive. It has been held that:
When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI. See MPEP §2181 IV
	Additionally, applicants failure to address any of the questions raised by the examiner in connection with the §112(a) written description rejections, consequently raise doubt as to the inventors possession of the claimed invention at the time of filing. 
 	Therefore, for at least the reasons mentioned above Applicants arguments are not found persuasive.--

Page 10 ¶5-Page 11 ¶5: Applicant traverses the rejection of claim 1, with the prior art of Reid and Van Bork.
--Arguments not persuasive. Element 4 which is included in the control arrangement (4,5,5’,7,7’) of Reid, controls operation of the structure of Reid, such that the structure of Reid is operated in a “parallel mode p” of operation (i.e. the claimed first mode), a “serial mode s” of operation (i.e. the claimed second mode), and automatically changes the operation mode from the parallel to serial mode and vice versa (Column 10 Line 13-25). Thus applicants argument that the prior art is “merely capable of operating in a manner recited in (claim 1) and therefore does not satisfy the positively recited control arrangement configured to operate the pumping arrangement in the first and second claimed modes of operation”, is a factually incorrect statement. This is because element 4 which is included in the control arrangement (4,5,5’,7,7’) of Reid, controls operation of the structure of Reid, such that the structure of Reid is operated in a “parallel mode p” of operation (i.e. the claimed first mode), a “serial mode s” of operation (i.e. the claimed second mode), and automatically changes the operation mode from the parallel to serial mode and vice versa (Column 10 Line 13-25). Thus applicants arguments are not persuasive.--
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746